Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 23, 2022

                                       No. 04-22-00021-CR

                                      Robert Ray LACINA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
       Appellant’s court-appointed counsel filed a motion to withdraw and a brief pursuant to
Anders v. California, 368 U.S. 738 (1967). Counsel asserts there are no meritorious issues to
raise on appeal. Counsel certifies he informed appellant of his right to file his own brief and
provided appellant with a form motion that appellant may use to request the appellate record.
See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.).

       Appellant filed a pro se motion requesting access to the record.              The motion is
GRANTED. The clerk of this court is ORDERED to prepare and send a full and complete
duplicate copy of the clerk’s record and the reporter’s record for trial court cause number CR-18-
0000127 to appellant at his current address: Stringfellow Unit, TDCJ #02364642, 1200 FM 655,
Rosharon, Texas 77583.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do so no
later than July 7, 2022. If the appellant files a pro se brief, the State may file a responsive brief
no later than thirty (30) days after the date the appellant’s pro se brief is filed in this court.


                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court